Citation Nr: 0814007	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral pes 
planus, hallux valgus and bunions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel
INTRODUCTION

The veteran had active service from October 1983 to October 
1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied service connection for right ear and left ear 
hearing loss, tinnitus, and bilateral pes planus, hallux 
valgus and bunions.  

The February 2004 rating decision also increased the 
noncompensable ratings to 10 percent for the service-
connected right knee strain and the service-connected left 
knee strain.  The 10 percent ratings were subsequently 
increased to 20 percent each, pursuant to a January 2006 
rating decision.  The January 2006 rating decision also 
granted service connection for major depressive disorder with 
an initial 70 percent disabling rating.  A total disability 
based on unemployability due to service-connected 
disabilities was established from December 2004, and a 100 
percent scheduler rating was subsequently assigned for the 
service-connected major depressive disorder as of November 1, 
2006.  

The issues have been recharacterized as indicated on the 
title page.


FINDINGS OF FACT

1.  The veteran has a right ear hearing loss that clearly and 
unmistakably pre-existed service and did not increase in 
severity during service beyond the natural progression of the 
disease.  

2.  The veteran does not have a left ear hearing loss for VA 
purposes.

3.  The veteran's claimed tinnitus was not first shown during 
service and there is no competent medical evidence of record 
that links the claimed tinnitus to any disease or injury in 
service.

4.  The veteran's pes planus, hallux valgus, and bunions 
clearly and unmistakably pre-existed service and did not 
undergo an increase in severity during service beyond the 
natural progression of the disability(ies).  


CONCLUSIONS OF LAW

1.  The presumption of soundness at entry into service is 
rebutted by clear and unmistakable evidence demonstrating 
that the veteran had pre-existing right ear hearing loss that 
was not aggravated during service; no permanent increase in 
severity was shown other than that which is due to the 
natural progression of the disease.  38 U.S.C.A. §§ 1111, 
1131, 1153 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).

2.  Left ear hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

4.  The presumption of soundness at entry into service is 
rebutted by clear and unmistakable evidence demonstrating 
that the veteran had pre-existing bilateral pes planus, 
hallux valgus, and bunions that were not aggravated during 
service; no permanent increase in severity was shown other 
than that which is due to the natural progression of the 
disease(s).  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection; however, no new disability 
rating or effective date for award of benefits will be 
assigned as the claims for service connection are denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Moreover, the RO subsequently 
complied with the holding in Dingess, when it sent a letter 
to the veteran in March 2006 that specifically addressed the 
assignment of disability ratings and effective dates.  A 
supplemental statement of the case was subsequently issued in 
March 2006.

The notices provided to the veteran over the course of the 
appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for bilateral hearing 
loss, tinnitus, and pes planus with hallux valgus and 
bunions.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss (as an organic disease of the 
nervous system) to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 
3.307, 3.309.

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.   A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In sum, when no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004).

The presumption of aggravation is not applicable unless the 
pre-service disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability or was the result of 
natural progression of the injury or disease.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition (as contrasted to the 
symptoms) has worsened.  See Davis (John F.) v. Principi, 276 
F.3d 1341, 1346 (Fed. Cir. 2002); Hunt, 1 Vet. App. at 296-
97.

In cases where a condition is properly found to have 
preexisted service, the Board, in considering the pertinent 
statutory and regulatory framework governing the presumption 
of aggravation, must determine: (1) Whether there was a 
worsening of the disorder during service; and (2) if so, 
whether there was clear and unmistakable evidence that the 
increase in severity was due to the natural progress of the 
disease.  See Crowe v. Brown, 7 Vet. App. 238 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hearing Loss & Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The veteran's hearing was examined at his May 1983 enlistment 
physical.  Hearing was normal in the left ear, but a high-
frequency hearing loss was noted in the right ear.  The May 
1983 audiogram revealed pure tone thresholds, in decibels, as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
40
60
LEFT
5
5
0
0
20

The veteran was accepted for duty with defective hearing in 
the right ear noted at enlistment.  The service medical 
records reveal that the veteran was fitted for ear plugs.





A June 1984 audiogram revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
40
75
LEFT
5
5
5
5
15

A July 1984 service medical record indicates that a 
"comparison of present audio with enlistment shows that he's 
[the veteran] had a moderately-severe sensorineural hearing 
loss since at least his date of entry into active duty."  
This record further noted that the vague history of the loss 
and its onset suggests it's long-standing in nature.  It 
appeared that the audio testing results were consistent with 
cochlear pathology.

The August 1987 separation physical examination report noted 
a high frequency right ear hearing loss.  The audiogram 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
40
60
LEFT
10
5
0
10
20

The veteran's hearing was examined by VA in August 2003.  The 
audiogram revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
10
35
60
65
LEFT
n/a
10
5
30
25



The puretone threshold average (the sum of puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
43 in the right ear and 18 in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 100 percent in the left ear.

The veteran reported recurring tinnitus, and stated that he 
did not use ear protection during service.  The examiner 
noted that the veteran had a pre-existing hearing loss in the 
right ear at enlistment, and that did not worsen and was not 
aggravated while on active duty.  At separation from active 
duty, the veteran was shown to have completely normal 
audiometric thresholds in the left ear and a high frequency 
hearing loss in the right ear that had remained unchanged 
since enlistment.  The diagnosis was bilateral high frequency 
sensorineural hearing loss with an asymmetric hearing loss on 
the right side; and bilateral recurrent tinnitus.  The 
examiner opined that since his review of the service medical 
records was negative for tinnitus, and since the veteran's 
pre-existing right ear hearing loss did not worsen or become 
aggravated while on active duty, it would appear most likely 
that the veteran's current bilateral recurrent tinnitus and 
progression in audiometric thresholds in both ears occurred 
subsequent to separation from active duty.  Therefore, the 
examiner opined that it was less likely than not that the 
veteran's current bilateral recurrent tinnitus and bilateral 
high frequency sensorineural hearing loss were related to 
military service.  

Based on the medical evidence in this case, service 
connection is not warranted for hearing loss of either ear.  
The medical evidence clearly demonstrates that the veteran's 
right ear hearing loss began prior to service, and did not 
permanently increase in severity during service.  The VA 
examiner's opinion is based on a review of the entire record, 
including the service medical records.  There is no competent 
medical opinion to the contrary.  It is undisputed that the 
veteran had a pre-existing right ear hearing loss, and there 
is no evidence of record, other than the appellant's 
contentions, that his pre-existing right ear hearing loss was 
aggravated during service beyond the natural progression.  As 
the appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Moreover, the objective findings are 
completely inconsistent with the veteran's assertions of an 
increase in severity of right ear hearing loss during 
service.  The veteran has not submitted any medical evidence 
to the contrary, and there is no medical opinion of record 
indicating that any decrease in the veteran's hearing was 
incurred during service.  Service connection for right ear 
hearing loss is therefore not warranted.  The preponderance 
of the evidence is against the claim of service connection 
for right ear hearing loss; there is no doubt to be resolved; 
and service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Similarly, service connection for left ear hearing loss is 
also not warranted, as the evidence of record does not 
reflect in-service hearing loss or current impaired hearing, 
as defined by 38 C.F.R. § 3.385.  A claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Service connection 
may not be granted unless a current disability exists.  Under 
38 U.S.C.A. § 1110, it is essential that there be a current 
disability in order to establish service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

In this case, there is no medical evidence establishing a 
left ear hearing loss disability for which service connection 
may be established.  The audiometric testing provides 
objective evidence that the veteran's left ear hearing was 
within normal limits during service and currently.  Thus, the 
preponderance of the evidence is against a finding of service 
connection; there is no doubt to be resolved; and the service 
connection for right ear and left ear hearing loss is not 
warranted.

Likewise, there is no evidence of record, other than the 
appellant's contentions, that his claimed tinnitus is related 
to service.  Service medical records do not shown the onset 
of tinnitus during service, and the VA examiner opined that 
the veteran's claimed tinnitus was not related to service.  
The veteran has not submitted any medical evidence to the 
contrary; and, although the veteran is competent to report 
what comes to his senses, such as an onset of ringing in the 
ears, his assertions must be weighed against the other 
evidence of record.  The VA examiner opined that the claimed 
tinnitus was unrelated to service.  The veteran reported at 
that examination that he did not use ear protection during 
service; however, the service medical records show that the 
veteran was fitted for ear plugs.  Thus, credibility of the 
veteran's assertions is questionable, and is of less 
probative value than the opinion of the VA examiner.  
Therefore, the preponderance of the evidence weighs against 
the claim of service connection for tinnitus; and there is no 
doubt to be resolved and service connection for tinnitus is 
not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Pes Planus, Hallux Valgus, Bunions

As with the pre-existing hearing loss in the right ear, the 
May 1983 enlistment physical also revealed pre-existing 
bilateral pes planus, hallux valgus and bunions.  

The veteran complained of foot pain in November 1983, and his 
bunions were resolving 4 days later.  Also, entries from July 
1984 and August 1984 revealed treatment for pes planus with 
mild hallux valgus and bunions.  Most of his pain was from 
boot pressure and a wider boot was recommended.  Another July 
1984 podiatry note indicated that the veteran's bilateral pes 
planus was congenital in nature, and existed prior to 
service.  

At VA examination in August 2003, bilateral hallux varus with 
35 degree angles was observed.  The veteran had no calluses 
on the soles of his feet, although he did have bilateral 
bunions, which were tender.  Bilateral pes planus was also 
observed.  

Although the veteran was treated during service for his pre-
existing hallux valgus, bunions and pes planus, there is no 
medical evidence of record indicating that such foot 
disorders permanently increased in severity during service or 
as a result of service.  The current objective findings do 
not support the veteran's assertions that his pes planus, 
bunions, and hallux valgus increased in severity during 
service beyond the natural progression of such disabilities.  
A comparison of the service medical records and the findings 
on the August 2003 VA examination does not result in a 
finding of increased severity with regard to the pes planus, 
hallux valgus or bunions.  The veteran has not submitted any 
medical evidence to the contrary.  The preponderance of the 
evidence is against the claims of service connection for 
bilateral pes planus, hallux valgus and bunions; there is no 
doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for bilateral pes planus, hallux valgus, 
and bunions is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


